APPEAL FEE REQUEST
                                     05-15-01536-CV
                      JOHN F. WARREN
                      COUNTY CLERK
                      GEORGE ALLEN BUILDING
                      CIVIL PROCESS
                      600 COMMERCE ST., SUITE 101
                      DALLAS, TEXAS 75202-3504                                   FILED IN
                                                                          5th COURT OF APPEALS
                      214653-7596                                              DALLAS, TEXAS
                                                                          12/22/2015 8:43:36 AM
December 22,2015                                                                 LISA MATZ
                                                                                   Clerk
Ray Jackson
1700 Pacific Ave.
Suite 3890
Dallas, Texas 75201

In Re: CC-15-05323-D MICHAEL D. McCORD           VS.   TONY TEAL & ALL OTHER OCCUPANTS

Mr. Jackson:

In accordance with Rule 51, of the Texas Rules of Court, the Cler'K's Record in the above
referenced case has been prepared and ready for delivery to the Fifth Supreme Judicial District
Court of Appeals for the State of Texas.

A copy of the Index and Cost Bill of the Record is enclosed for your reference and a copy of the
Index has been mailed to the opposing counsel.

The fee for preparing the Original Clerk's Record is $23.00 (Twenty-three dollars & 00)100). Please
make check payable to John F. Warren, County Clerk, promptly. Once the fees have been
received, the Record will be delivered to the Court of Appeals.


Thank You,


 A1~EI¥P~~
Alina Espinoza, Deputy Clerk


Cc:     Marc L. Girling
        2012 Bedford Rd.
        Suite 100
        Bedford , Texas 76021

Cc:     Fifth District Court of Appeals
        600Commerce, 2nd Floor
        Dallas, Texas 75202